Citation Nr: 0509874	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for colon cancer on 
other than a presumptive basis, claimed due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for skin disability, 
claimed as skin cancer due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1951 to November 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran filed his service connection claims in May 1997.  
At that time he claimed service connection for colon cancer 
and skin cancer, which he contended were due to exposure to 
ionizing radiation in service.  In rating decisions dated in 
late July 1998 and early September 1998, the RO denied the 
claims as not well grounded and notified the veteran of its 
decisions and his appellate rights.  The veteran did not file 
a notice of disagreement, and those respective decisions 
became final July 20, 1999, and September 9, 1999.  
38 U.S.C.A. § 7105 (West 2002).  

Enacted in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminated the concept of a well-grounded claim.  The VCAA 
also provided for the readjudication of any claim on a de 
novo basis where the claim was denied as not well grounded, 
the decision denying the claim became final during the period 
beginning July 14, 1999, and ending November 9, 2000, and 
request for readjudication was filed by November 9, 2002.  

In March 2001, the veteran filed an application to reopen his 
claims.  Thereafter, in a rating decision dated in June 2002, 
the RO denied the claims.  The veteran disagreed, and 
following the issuance of a statement of the case by the RO, 
he perfected his appeal.  With respect to the veteran's claim 
for service connection for colon cancer, the RO then issued a 
rating decision dated in March 2004 in which it determined 
that its prior denial of service connection for colon cancer 
was clearly and unmistakably erroneous.  The RO then granted 
service connection for colon cancer on a presumptive basis 
effective in March 2002, under the provisions of 38 C.F.R. 
§ 3.309(d).  In its April 2004 letter notifying the veteran 
of the grant of service connection, the RO stated that it 
felt that the appeal for colon cancer had been resolved and 
that no further action would be taken on the appeal for colon 
cancer unless it heard further from the veteran.  

Although the veteran did not respond to the RO's April 2004 
letter, the appeal as to the claim for service connection for 
colon cancer is not complete.  As the RO noted in the 
March 2004 rating decision, there is a possibility of 
entitlement to service connection for colon cancer prior to 
March 2002.  This would occur if it were found that service 
connection could be awarded on direct basis, that is, if it 
were determined that medical evidence establishes that the 
ionizing radiation to which the veteran was exposed in 
service did cause his colon cancer.  That aspect of the claim 
for service connection for colon cancer must be remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his colon cancer is due exposure to 
ionizing radiation in service, and he contends that he has 
skin cancer that is due to exposure to ionizing radiation in 
service.  With respect to the latter, the veteran has stated 
that his VA doctor has diagnosed him with first stages of 
skin cancer and removed the spots when they were discovered.  
VA medical records in the claims file show that the veteran 
has been treated on numerous occasions for skin lesions and 
diagnoses have included fibroepithelial papilloma, pigmented 
seborrheic keratosis, and actinic keratosis, but the record 
does not show that the veteran has been diagnosed as having 
skin cancer.  In view of this, the Board has characterized 
the issue as entitlement to service connection for skin 
disability, claimed as skin cancer due to exposure to 
ionizing radiation.  The record confirms that the veteran 
participated in Operation IVY, an atmospheric nuclear weapons 
test series held in the Pacific during autumn 1952.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 
10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include colon cancer 
effective March 26, 2002, and it is on that basis that the RO 
granted service connection for colon cancer as of that date.  
Fibroepithelial papilloma, pigmented seborrheic keratosis, 
actinic keratosis, and skin cancer are not among the other 
disease for which service connection may be granted on a 
presumptive basis under 38 C.F.R. § 3.309(d).  See 38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation, and radiogenic 
diseases listed in 38 C.F.R. § 3.311 include colon cancer and 
skin cancer.  Section 3.311(b)(5) requires that skin cancer 
become manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  The regulation provides that if a claim is 
based on a disease other than a listed disease, VA shall 
nevertheless consider the claim under 38 C.F.R. § 3.311 
provided the claimant has cited or submitted competent 
scientific or medical evidence that the condition is a 
radiogenic disease.  In this case, the record includes the 
report of VA examination conducted in May 2001.  The 
physician noted that the veteran reported that he first 
stared having skin cancer appear in 1993.  After examination, 
the diagnosis with respect to skin was multiple skin lesions, 
which appear to be premalignant or malignant, which have been 
removed at the Chillicothe VA center.  At the examination, 
the veteran described his participation in Operation IVY, and 
the physician noted the veteran's history of multiple skin 
lesions and his treatment by VA.  The physician noted minor 
scars behind the veteran's ears and multiple hypopigmented 
areas on his forehead and said that if the veteran was 
exposed to the radiation that he claimed, it was most likely 
involved in the multiple skin lesions he had had.  This 
statement provides competent medical evidence that the 
veteran's fibroepithelial papilloma, pigmented seborrheic 
keratosis, and actinic keratosis may have been induced by 
ionizing radiation and therefore qualify them as radiogenic 
diseases for purposes of development under 38 C.F.R. § 3.311.  

Section 3.311(a) calls for the development of a radiation 
dose assessment in this case.  Dose data is to be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).  The record currently includes a radiation 
dose estimate for the veteran that was prepared by the 
Defense Special Weapons Agency (now the Defense Threat 
Reduction Agency (DTRA)) in June 1998.  In a May 2003 study, 
the National Research Counsel (NRC) reported that 
reconstructions of veterans' exposures to ionizing radiation 
used for determining VA benefits eligibility had been 
underestimated.  See A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency, The National 
Academies Press, May 8, 2003.  As there is no indication that 
an updated dose estimate has been obtained, the case must be 
remanded for this and any additionally required development.  
In the request for updated radiation dose information, the 
DTRA should be informed of a 23 November 1952 entry in the 
veteran's service medical records from the USS FLETCHER (DDE-
445) stating, "In accordance with Para. 4-4, Chap. 4 Rad. 
Safety Reg:  Accumulative radiation exposure for month of 
November and to date is 100 mr."  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment for skin disability, including 
claimed skin cancer, at any time since 
service.  With authorization from the 
veteran, the AMC should attempt to obtain 
and associate with the claims file 
medical records identified by the 
veteran.  In any event, the AMC should 
obtain and associate with the claims file 
outpatient records for the veteran, 
including, but not limited to, all 
dermatology consultation reports and 
pathology reports, dated from January 
1993 to August 1995, and from April 2001 
to the present from the VA Medical Center 
in Chillicothe, Ohio.  

2.  The AMC should request that the 
veteran provide any evidence in his 
possession that pertains to his claim for 
service connection for colon cancer due 
to exposure to ionizing radiation or to 
his claim for service connection for skin 
disability, claimed as skin cancer due to 
exposure to ionizing radiation.  

3.  A reconstructed radiation dose 
estimate for the veteran should be 
requested from DTRA.  In the request for 
updated radiation dose information, the 
DTRA should be informed of a 23 November 
1952 entry in the veteran's service 
medical records from the USS FLETCHER 
(DDE-445) stating, "In accordance with 
Para. 4-4, Chap. 4 Rad. Safety Reg:  
Accumulative radiation exposure for month 
of November and to date is 100 mr."  

4.  After receipt of revised radiation 
dose information for the veteran, the AMC 
should comply with the remaining 
provisions of 38 C.F.R. § 3.311, 
including referral to the Under Secretary 
for Benefits, if appropriate.  
Thereafter, entitlement to service 
connection for colon cancer on other than 
a presumptive basis claimed due to 
exposure to ionizing radiation should be 
readjudicated, and entitlement to skin 
disability, including fibroepithelial 
papilloma, pigmented seborrheic 
keratosis, actinic keratosis, as well as 
any skin cancer, all claimed due to 
exposure to ionizing radiation should be 
readjudicated.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
they should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


